DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment file 02/22/22  (“Amend.”), in which: claims 1, 6, 9 and 12-15 are amended; claims 10, 11 and 16-20 are cancelled; and the rejection of the claims are traversed.  Claims 1-9 and 12-15 are currently pending an Office action on the merits follows.
Reasons for Allowance
Claims 1-9 and 12-15  are allowed.  The following is the Office's statement of reasons for allowance:
As to claim 1, the prior art of record fails to teach or suggest a common voltage compensation circuit comprising the structure outlined in claim 1 and more specifically, an adjusting unit comprising the claimed structure of the resistor-array unit and its claimed operation using a compensation coefficient and resistance ratio.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims1-9 and 12-15  are allowable over the prior arts of record.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2016/0189662 to Cho teaches of removing crosstalk by compensating Vcom voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693